DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-21 of U.S. Patent No. 10,964,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising:
Application:17/214,992
1. A semiconductor light-emitting device comprising: a substrate comprising a first circuit pattern, a second circuit pattern, and a mounting surface; a semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, having a first surface which faces the mounting surface and on which a first electrode and a second electrode are disposed, a second surface disposed opposite to the first surface, and side surfaces disposed between the first surface and the second surface, the first electrode being connected to the first circuit pattern, the second electrode being connected to the second circuit pattern; a wavelength conversion film containing a wavelength conversion material and disposed on the second surface of the semiconductor LED chip, the wavelength conversion film having a top surface, a bottom surface disposed opposite to the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein in a plan view the wavelength conversion film covers no more than one semiconductor LED chip; a side surface inclined portion disposed on the side surfaces of the semiconductor LED chip, and having a side surface that is inclined inwardly toward the mounting surface of the substrate such that a width of an upper portion of the side surface inclined portion is greater than a width of a lower portion of the side surface inclined portion, the side surface inclined portion comprising a light-transmitting resin; a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, the side surface reflection portion contacting a bottom surface of the wavelength conversion film and having an outer surface extending from the side surface of the wavelength conversion film toward the mounting surface of the substrate; and a light-transmitting adhesive layer disposed between the wavelength conversion film and the semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material.














2. The semiconductor light-emitting device of claim 1, wherein the first end of the outer surface contacts an upper edge of the one of the side surfaces of the wavelength conversion film.

3. The semiconductor light-emitting device of claim 1, wherein the semiconductor LED chip further comprises a semiconductor laminate disposed on the substrate, and including a first conductivity-type semiconductor layer, a second conductivity-type semiconductor layer and an active layer interposed therebetween, an insulating portion disposed on the semiconductor laminate, and electrically isolating the first electrode and the second electrode from each other, wherein the first electrode includes a connecting electrode portion that penetrates through the second conductivity-type semiconductor layer and the active layer and is connected to the first conductivity-type semiconductor layer, and a first electrode pad that is connected to the connecting electrode portion, and wherein the second electrode includes an ohmic contact layer that is disposed on the second conductivity-type semiconductor layer, and a second electrode pad that is connected to the ohmic contact layer.

4. The semiconductor light-emitting device of claim 3, wherein the connecting electrode portion is arranged to form rows and columns on the semiconductor laminate.

5. The semiconductor light-emitting device of claim 3, wherein the insulating portion comprises a multilayer reflective structure in which a first insulating films having a first refractive index and a second insulating films having a second refractive index different from the first refractive index are alternately stacked.

6. The semiconductor light-emitting device of claim 3, wherein the connecting electrode portion and the ohmic contact layer comprise at least one selected from a group consisting of Ag, Al, Ni, Cr, and a transparent conductive oxide.

7. The semiconductor light-emitting device of claim 3, wherein the first and second electrode pads comprise at least one selected from a group consisting of Au, Ag, Al, Ti, W, Cu, Sn, Ni, Pt, Cr, NiSn, TiW, and AuSn.

8. The semiconductor light-emitting device of claim 1, wherein a first width of the first electrode and a second width of the second electrode are substantially the same in a first direction parallel to the mounting surface of the substrate.

9. The semiconductor light-emitting device of claim 8, wherein a third width of the first circuit pattern and a fourth width of the second circuit pattern are substantially the same in the first direction.

10. The semiconductor light-emitting device of claim 1, wherein the wavelength conversion film has an area greater than an area of the semiconductor LED chip.


11. The semiconductor light-emitting device of claim 1, further comprising an optical lens disposed on the mounting substrate, and covering at least the top surface of the wavelength conversion film.

12. The semiconductor light-emitting device of claim 1, wherein the light-transmitting adhesive layer comprises a same light-transmitting resin as the light-transmitting resin of the side surface inclined portion.

13. The semiconductor light-emitting device of claim 1, wherein the light-transmitting resin contain a light dispersing material.

14. The semiconductor light-emitting device of claim 1, wherein the light-transmitting resin has a refractive index selected from with a range of 1.38 to 1.8.

15. The semiconductor light-emitting device of claim 1, wherein the side surface reflection portion comprises a light- transmitting resin and a reflective powder contained in the light-transmitting.

16. The semiconductor light-emitting device of claim 1, wherein the wavelength conversion material comprises a yellow phosphor.

17. A semiconductor light-emitting device comprising: a substrate having a mounting surface, and a first circuit pattern and a second circuit pattern, the first circuit pattern and the second circuit pattern disposed on the mounting surface; a semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, having a first surface which faces the mounting surface and on which a first electrode and a second electrode are disposed, a second surface disposed opposite to the first surface, and side surfaces disposed between the first surface and the second surface, the first electrode being connected to the first circuit pattern, the second electrode being connected to the second circuit pattern; a wavelength conversion film containing a wavelength conversion material and disposed on the second surface of the semiconductor LED chip, the wavelength conversion film having a top surface, a bottom surface disposed opposite to the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein in a plan view the wavelength conversion film covers no more than one semiconductor LED chip; a side surface inclined portion disposed on the side surfaces of the semiconductor LED chip, and having a side surface inclined inwardly toward the mounting surface of the substrate such that a width of an upper portion of the side surface inclined portion is greater than a width of a lower portion of the side surface inclined portion, and comprising a light-transmitting resin; a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, the side surface reflection portion contacting the side surfaces of the wavelength conversion film and having an outer surface that extends from the side surfaces of the wavelength conversion film toward the mounting surface of the substrate; and a light-transmitting adhesive layer disposed between the wavelength conversion film and the semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material.




18. The semiconductor light-emitting device of claim 17, wherein a width of a lower portion of the side surface reflection portion is greater than a width of an upper portion of the side surface reflection portion.


19. A semiconductor light-emitting device comprising: a substrate having a mounting surface, and a first circuit pattern and a second circuit pattern, the first circuit pattern and the second circuit pattern disposed on the mounting surface; a first semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, having a first surface which faces the mounting surface and on which a first electrode and a second electrode are disposed, a second surface disposed opposite to the first surface, and side surfaces disposed between the first surface and the second surface, the first electrode being connected to the first circuit pattern, the second electrode being connected to the second circuit pattern; a wavelength conversion film containing a wavelength conversion material and disposed on the second surface of the first semiconductor LED chip, the wavelength conversion film having a top surface, a bottom surface disposed opposite to the top surface, and side surfaces disposed between the top surface and the bottom surface; a side surface inclined portion disposed on the side surfaces of the first semiconductor LED chip, and having a side surface inclined inwardly toward the mounting surface of the substrate, and comprising a light-transmitting resin; a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, the side surface reflection portion contacting the side surface of the wavelength conversion film, a width of a lower portion of the side surface reflection portion being greater than a width of an upper portion of the side surface reflection portion; and a light-transmitting adhesive layer disposed between the wavelength conversion film and the first semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material, and no other semiconductor LED chip other than the first semiconductor LED chip is disposed directly below the wavelength conversion film.










20. The semiconductor light-emitting device of claim 19, wherein the side surface reflection portion has an outer surface extending from an edge of the top surface of the wavelength conversion film toward the mounting surface of the substrate.
U.S. Patent No. 10,964,854
1. A semiconductor light-emitting device comprising: a substrate comprising a substrate body having a top surface, a first circuit pattern and a second circuit pattern, the first circuit pattern and the second circuit pattern disposed on the top surface of the substrate body, and a mounting surface defined by an upper surface of the first circuit pattern, the second circuit pattern, and an exposed portion of the top surface of the substrate body; a semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, having a first surface which faces the mounting surface and on which a first electrode and a second electrode are disposed, a second surface disposed opposite to the first surface, and side surfaces disposed between the first surface and the second surface, the first electrode being connected to the first circuit pattern, the second electrode being connected to the second circuit pattern; a wavelength conversion film containing a wavelength conversion material and disposed on the second surface of the semiconductor LED chip, the wavelength conversion film having a top surface, a bottom surface disposed opposite to the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein in a plan view the wavelength conversion film covers no more than one semiconductor LED chip; a side surface inclined portion disposed on the side surfaces of the semiconductor LED chip, and having a first side surface that is inclined inwardly toward the mounting surface of the substrate such that a width of an upper portion of the side surface inclined portion is greater than a width of a lower portion of the side surface inclined portion, the side surface inclined portion comprising a light-transmitting resin; a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, the side surface reflection portion contacting the wavelength conversion film and having an inclined outer surface that is inclined outwardly toward the mounting surface of the substrate, the inclined outer surface having a first end contacting one of the side surfaces of the wavelength conversion film and a second end contacting the mounting surface; a light-transmitting adhesive layer disposed between the wavelength conversion film and the semiconductor LED chip; and an optical lens disposed on the mounting substrate, and covering the top surface of the wavelength conversion film and the inclined outer surface of the side surface reflection portion, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material.

2. The semiconductor light-emitting device of claim 1, wherein the first end of the inclined outer surface contacts an upper edge of the one of the side surfaces of the wavelength conversion film.

3. The semiconductor light-emitting device of claim 1, wherein the semiconductor LED chip further comprises a semiconductor laminate disposed on the substrate, and including a first conductivity-type semiconductor layer, a second conductivity-type semiconductor layer and an active layer interposed therebetween, an insulating portion disposed on the semiconductor laminate, and electrically isolating the first electrode and the second electrode from each other, wherein the first electrode includes a connecting electrode portion that penetrates through the second conductivity-type semiconductor layer and the active layer and is connected to the first conductivity-type semiconductor layer, and a first electrode pad that is connected to the connecting electrode portion, and wherein the second electrode includes an ohmic contact layer that is disposed on the second conductivity-type semiconductor layer, and a second electrode pad that is connected to the ohmic contact layer.

4. The semiconductor light-emitting device of claim 3, wherein the connecting electrode portion is arranged to form rows and columns on the semiconductor laminate.

5. The semiconductor light-emitting device of claim 3, wherein the insulating portion comprises a multilayer reflective structure in which a first insulating films having a first refractive index and a second insulating films having a second refractive index different from the first refractive index are alternately stacked.

6. The semiconductor light-emitting device of claim 3, wherein the connecting electrode portion and the ohmic contact layer comprise at least one selected from a group consisting of Ag, Al, Ni, Cr, and a transparent conductive oxide.

7. The semiconductor light-emitting device of claim 3, wherein the first and second electrode pads comprise at least one selected from a group consisting of Au, Ag, Al, Ti, W, Cu, Sn, Ni, Pt, Cr, NiSn, TiW, and AuSn.

8. The semiconductor light-emitting device of claim 1, wherein a first width of the first electrode and a second width of the second electrode are substantially the same in a first direction parallel to the mounting surface of the substrate.

9. The semiconductor light-emitting device of claim 8, wherein a third width of the first circuit pattern and a fourth width of the second circuit pattern are substantially the same in the first direction.

10. The semiconductor light-emitting device of claim 1, wherein the wavelength conversion film has an area greater than an area of the semiconductor LED chip.

11. The semiconductor light-emitting device of claim 1, wherein the optical lens covers the entire mounting surface of the substrate.



12. The semiconductor light-emitting device of claim 1, wherein the light-transmitting adhesive layer comprises a same light-transmitting resin as the light-transmitting resin of the side surface inclined portion.

13. The semiconductor light-emitting device of claim 1, wherein the light-transmitting resin contain a light dispersing material.

14. The semiconductor light-emitting device of claim 1, wherein the light-transmitting resin has a refractive index selected from with a range of 1.38 to 1.8.

15. The semiconductor light-emitting device of claim 1, wherein the side surface reflection portion comprises a light-transmitting resin and a reflective powder contained in the light-transmitting.

16. The semiconductor light-emitting device of claim 1, wherein the wavelength conversion material comprises a yellow phosphor.

17. A semiconductor light-emitting device comprising: a substrate comprising a substrate body having a top surface, a first circuit pattern and a second circuit pattern, the first circuit pattern and the second circuit pattern disposed on the top surface of the substrate body, a mounting surface defined by an upper surface of the first circuit pattern, second circuit pattern, and an exposed portion of the top surface of the substrate body; a semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, having a first surface which faces the mounting surface and on which a first electrode and a second electrode are disposed, a second surface disposed opposite to the first surface, and side surfaces disposed between the first surface and the second surface, the first electrode being connected to the first circuit pattern, the second electrode being connected to the second circuit pattern; a wavelength conversion film containing a wavelength conversion material and disposed on the second surface of the semiconductor LED chip, the wavelength conversion film having a top surface, a bottom surface disposed opposite to the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein in a plan view the wavelength conversion film covers no more than one semiconductor LED chip; a side surface inclined portion disposed on the side surfaces of the semiconductor LED chip, and having a first side surface inclined inwardly toward the mounting surface of the substrate such that a width of an upper portion of the side surface inclined portion is greater than a width of a lower portion of the side surface inclined portion, and comprising a light-transmitting resin; a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, the side surface reflection portion contacting the side surfaces of the wavelength conversion film and having an outer surface that extends outwardly from the side surfaces of the wavelength conversion film toward the mounting surface of the substrate; and a light-transmitting adhesive layer disposed between the wavelength conversion film and the semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material.

18. The semiconductor light-emitting device of claim 17, wherein the outer surface of the side surface reflection portion is outwardly inclined from an edge of the top surface of the wavelength conversion film to the mounting surface of the substrate.

20. A semiconductor light-emitting device comprising: a substrate comprising a substrate body having a top surface, a first circuit pattern and a second circuit pattern, the first circuit pattern and the second circuit pattern disposed on the top surface of the substrate body, and a mounting surface defined by upper surfaces of the first circuit pattern and second circuit pattern, and an exposed portion of the top surface of the substrate body; a first semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, having a first surface which faces the mounting surface and on which a first electrode and a second electrode are disposed, a second surface disposed opposite to the first surface, and side surfaces disposed between the first surface and the second surface, the first electrode being connected to the first circuit pattern, the second electrode being connected to the second circuit pattern; a wavelength conversion film containing a wavelength conversion material and disposed on the second surface of the first semiconductor LED chip, the wavelength conversion film having a top surface, a bottom surface disposed opposite to the top surface, and side surfaces disposed between the top surface and the bottom surface; a side surface inclined portion disposed on the side surfaces of the first semiconductor LED chip, and having a first side surface inclined inwardly toward the mounting surface of the substrate, and comprising a light-transmitting resin; a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, the side surface reflection portion contacting the side surface of the wavelength conversion film and having an inclined outer surface that extends outwardly from the side surfaces of the wavelength conversion film toward the mounting surface of the substrate such that a width of a lower portion of the side surface reflection portion is greater than a width of an upper portion of the side surface reflection portion; and a light-transmitting adhesive layer disposed between the wavelength conversion film and the first semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material, and no other semiconductor LED chip other than the first semiconductor LED chip is disposed directly below the wavelength conversion film.

21. The semiconductor light-emitting device of claim 20, wherein the inclined outer surface of the side surface reflection portion extends from an edge of the top surface of the wavelength conversion film to the mounting surface of the substrate.



Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,777,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising, a substrate comprising a first circuit pattern, a second circuit pattern, semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, a first electrode and a second electrode, a wavelength conversion film, a side surface inclined portion disposed on the side surfaces of the semiconductor LED chip and having a side surface that is inclined inwardly toward the mounting surface of the substrate, side surface inclined portion comprising a light-transmitting resin, a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, a light-transmitting adhesive layer disposed between the wavelength conversion film and the semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,084,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising, a substrate comprising a first circuit pattern, a second circuit pattern, semiconductor light-emitting diode (LED) chip mounted on the mounting surface of the substrate, a first electrode and a second electrode, a wavelength conversion film, a side surface inclined portion disposed on the side surfaces of the semiconductor LED chip and having a side surface that is inclined inwardly toward the mounting surface of the substrate, side surface inclined portion comprising a light-transmitting resin, a side surface reflection portion disposed on the mounting surface of the substrate and surrounding the side surface inclined portion, a light-transmitting adhesive layer disposed between the wavelength conversion film and the semiconductor LED chip, wherein the light-transmitting adhesive layer and the side surface inclined portion do not include the wavelength conversion material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822